Citation Nr: 0909644	
Decision Date: 03/16/09    Archive Date: 03/26/09

DOCKET NO.  06-22 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fargo, 
North Dakota


THE ISSUES

1.  Entitlement to service connection for glucose-6-phosphate 
dehydrogenase (G6PD) deficiency.

2.  Entitlement to an initial evaluation in excess of 10 
percent for arthritis of the left knee.

3.  Entitlement to an initial evaluation in excess of 10 
percent for arthritis of the right knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The Veteran had service with the Army National Guard from 
December 18, 2003 to March 14, 2005, some of which was 
performed under Title 10 orders.  He also had 2 years, 4 
months, and 20 days of active duty service prior to December 
18, 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota.


REMAND

The Veteran asserts that he has G6PD deficiency and that it 
had its onset during his most recent period of active 
military service.  Thus, he contends that service connection 
is warranted.

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2008).

Congenital or developmental defects are not considered a 
disease for purposes of VA disability compensation and, 
consequently, cannot be service connected as a matter of law.  
See 38 C.F.R. §§ 3.303(c), 4.9 (2008); see also Winn v. 
Brown, 8 Vet. App. 510, 516 (1996).  The only possible 
exception to this rule is if there is probative evidence that 
a defect was subject to superimposed disease or injury during 
service.  If superimposed disease or injury does occur, 
service connection may indeed be warranted for the resultant 
disability.  Generally, a congenital abnormality that is 
subject to improvement or deterioration is considered a 
disease.  VAOPGCPREC 82-90 (July 18, 1990).

A review of the Veteran's service treatment records reveals 
that laboratory testing first showed a G6PD deficiency in 
December 2003 during his most recent period of active duty 
service. A G6PD deficiency was again noted during service in 
February 2005.  Previous periodic examinations and service 
treatment records did not reveal a G6PD deficiency.  It was 
first identified during the most recent period of active 
duty.

Post-service medical records from the Dakota Clinic and the 
Fargo VA Medical Center, dated in 2005 and 2006, reflect 
continued positive laboratory findings of a G6PD deficiency.

The Board notes that G6PD is an enzyme of the oxidoreductase 
class that catalyzes the oxidation of glucose-6-phosphate to 
a lactone, reducing NADP+ to NADPH.  The reaction is the 
first step in the pentose phosphate pathway of glucose 
metabolism.  Genetic deficiency of the enzyme causes severe 
hemolytic crises in affected individuals.  See Dorland's 
Illustrated Medical Dictionary 783 (30th ed. 2003).  G6PD 
deficiency is the most common inborn error of metabolism, 
causing varying degrees of hemolytic anemia in many millions 
of people around the world.  Id.

As G6PD deficiency is genetic or inborn in nature, it is 
clearly a congenital condition.  Thus, the salient question 
is whether G6PD deficiency is a congenital defect that would 
not warrant service connection (unless it was subject to 
superimposed disease or injury during service) or a 
congenital disease that may warrant service connection.  The 
medical evidence currently associated with the claims file 
does not provided an answer to this question.  (The Veteran 
was afforded a VA examination in May 2005 that identified 
G6PD deficiency but no opinion was provided at that time.)

Given the state of the evidence, the Veteran should be 
scheduled for a VA examination in connection with this claim 
so that an examiner with sufficient expertise may opine as to 
whether the Veteran's G6PD deficiency is a congenital 
"defect" or "disease" based on whether it is subject to 
improvement or deterioration.  If it is determined that the 
condition is a congenital defect (not subject to improvement 
or deterioration), the examiner should determine whether 
there was any superimposed disease or injury in connection 
with the congenital defect.  If it is determined that there 
is a congenital disease, the examiner should determine 
whether the disease was first manifest during active duty 
service.

Regarding arthritis of the knees, the Veteran was granted 
service connection for osteoarthritis of the left and right 
knees by a May 2005 rating decision.  An initial 
noncompensable (zero percent) rating was assigned for each 
knee disability.  The Veteran was notified of the decision by 
letter later that same month.  In June 2005, the Veteran's 
representative submitted a statement in which he specifically 
referenced the May 2005 decision and the assigned ratings for 
the service-connected knee disabilities.  The representative 
stated that knee disabilities warranted a compensable rating.  
Such a communication, which directly responds in this way to 
the rating decision, may be reasonably construed as a notice 
of disagreement with the initial rating established.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.201 (2008).

In January 2006, the RO increased the ratings to 10 percent 
for arthritis of the left and right knees.  Even though a 
higher rating was awarded after the notice of disagreement, 
it is assumed that the Veteran is seeking the maximum 
available benefit for a schedular rating.  See AB v. Brown, 
6 Vet. App. 35 (1993).  A statement of the case (SOC) is 
required when a claimant protests a determination.  38 C.F.R. 
§ 19.26 (2008).  Here, less than the maximum available rating 
has been awarded and no SOC has been furnished to date for 
these two issues.  Therefore, the issuance of a SOC is 
required regarding entitlement to an initial evaluation in 
excess of 10 percent for arthritis of the left knee and 
entitlement to an initial evaluation in excess of 10 percent 
for arthritis of the right knee.  The Board must remand the 
issues for such an action.  See Manlincon v. West, 12 Vet. 
App. 238, 240-41 (1999).

Accordingly, this case is REMANDED for the following actions:

1.  Prepare a statement of the case in 
accordance with 38 C.F.R. § 19.29 (2008) 
regarding the two issues pertaining to 
arthritis of the left and right knees, 
unless the matters are resolved by 
granting the full benefits sought, or by 
the Veteran's withdrawal of the notice of 
disagreement.  If, and only if, the 
Veteran files a timely substantive appeal 
should any of these two issues be 
returned to the Board.

2.  Schedule the Veteran for a VA 
examination in connection with the claim 
of service connection for G6PD deficiency 
by an examiner with sufficient expertise 
in the matter.  (Advise the Veteran that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect his appeal.  See 
38 C.F.R. § 3.655 (2008).)  The entire 
claims file, to include a complete copy 
of this remand, should be made available 
to, and reviewed by, the examiner 
designated to examine the Veteran.  All 
appropriate tests and studies should be 
performed and all clinical findings 
should be reported in detail.

The examiner should offer an opinion as 
to whether the Veteran's G6PD deficiency 
is a congenital defect or a disease as 
defined by VAOPGCPREC 82-90 (generally, a 
congenital abnormality that is subject to 
improvement or deterioration is 
considered a "disease").

(a) If the examiner identifies a 
congenital "defect," then he or 
she should offer an opinion as to 
whether there is any superimposed 
disease or injury in connection with 
the congenital defect; and if so, 
whether it is at least as likely or 
not (i.e., there is at least a 50 
percent probability) that the 
identified superimposed disease or 
injury is related to a period of the 
Veteran's active duty service.

(b) If the examiner finds a 
congenital "disease," then he or 
she should determine whether any 
such disease manifested during a 
period of the Veteran's active duty 
service.

All opinions should be set forth in 
detail and explained in the context of 
the record and cite to any medical 
literature used for the bases of any 
opinion.

3.  After the requested examination has 
been completed, the report should be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, it should be returned to the 
examiner.

4.  After undertaking any other 
development deemed appropriate, re-
adjudicate the claim of service 
connection for G6PD deficiency.  If the 
benefit sought is not granted, furnish 
the Veteran and his representative with a 
supplemental statement of the case (SSOC) 
and afford them an opportunity to respond 
before the record is returned to the 
Board for further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

